Interim Decision #2049

MATTER OF PANGANIBAN
In Visa Petition Proceedings
A-17235606
Decided by Deputy Associate Commissioner July 10, 1970
A medical technologist who has a baccalaureate degree with major study in
medical technology from an accredited college or university in the United
States or such degree from a foreign college or university which is evaluated as its equivalent by the United States Office of Education; or who
has completed successfully at an accredited college or university 3 years
of academic study which meets the requirements for entering a school of
medical technology approved by the American Medical Association, plus a
year of clinical training at such approved school of medical technology, is
a member of the professions within the meaning of section 101 (a) (32) of
the Immigration and Nationality Act, as amended, and is eligible for preference classification under section 203(a) (3) of the Act, as a medical technologist. [Matter of Asuncion, 11 1. & N. Dec. 660, overruled.]
IN BEHALF OF PETITIONER:

Richard K. Quan, Esquire
840 N. Broadway, Suite 200
Los Angeles, California 90012

The Regional Commissioner on March 20, 1970, approved this
petition filed to accord the petitioner-beneficiary preference classification as a medical technologist under section 203(a) (3) of the
Immigration and Nationality Act and he has certified the case for
decision by the Deputy Associate Commissioner, Travel Control,
because of a contrary finding regarding this occupaton in Matter
of Asuncion, 11 I. & N. Dec. 660 (1966).
The petitioner, a twenty-six-year-old native and citizen of the
Philippines, graduated on July 18, 1967 from the Centro Escolar
University, Manila, Philippines, with the degree of Bachelor of
Science in Medical Technology. Included in his successful completion of eight semesters of study was an internship from June
1966 to July 1967 in his field of specialization at two hospitals
and a public health laboratory in the Philippines. He has been licensed after State examination in California as a Clinical Laboratory Technologist (Medical Technologist), and he has been em-

581

Interim Decision #2049
ployed as such in a California hospital since 1968. He filed his
visa petition on April 26, 1968, and it was denied on the basis of
the holding in Matter of Asuncion, supra, that the occupation of
medical technologist is not a profession within the meaning of the
Act. The District Director thereafter reconsidered the petition
but on November 24, 1969 denied it again on the same grounds.
It was approved upon appeal to the Regional Commissioner.
The holding in Asuncion was influenced by a statement of the
:raining requirements prescribed in 1962 by the Registry of Medcal Technologists of the American Society of Clinical Patholorists, which is nationally recognized as the qualifying body in
his medical field; and by a discussion on medical technology in
he 1966-1967 edition of the Occupational Outlook Handbook of
he U.S. Department of Labor. There is much in the present recrd, however, to indicate that the regard in which medical techology is held has been much enhanced in recent years. The Regisry of Medical Technologists, for instance, has now set the actual
ttainment of a bachelor's degree as the minimum qualification
)r taking the Registry examination in 1971; and the new (1970971) edition of the Occupational Outlook Handbook, supra, contins these observations:
Medical technologists, who require 4 years of post-secondary training, pernu the more complicated chemical, microscopic, and bacteriological tests
id procedures.
lost medical technologists conduct tests related to the examination and
!atment of patients. However, some do research on new drugs or on the
provement of laboratory techniques. Others teach or perform administrae duties.
he usual minimum educational requirement for beginning medical technolsts is 3 years of college plus completion of a specialized training program
medical technology approved by the American Medical Association. Ungraduate work must include courses in chemistry, biological science, and
,hematics. Such studies give the technologist a broad understanding of
scientific principles underlying laboratory work. The specialized training
ally requires 12 months of study and includes extensive laboratory work.
968 such training was given in nearly 800 hospitals and schools, most of
:II were affiliated with colleges and universities. A bachelor's degree is
n awarded upon completion of the college affiliated program. A few
ols require a bachelor's degree for entry into the program."

'hus, it is apparent that requirements are changing and have
nged : registration by the authoritative qualifying body in the
I of medical technology will require a bachelor's degree; and
se years of college work including prescribed scientific subs plus another year of specialized study approved by the
?rican Medical Association has been found by the Department
abor to be currently the usual minimum.
582

Interim Decision #2049
A medical technologist works closely with the pathologist, and
professionalism is implicit in his many responsible duties as set
out in the Occupational Outlook Handbook, supra. It is noted, too,
that the present record contains evidence that the U.S. Civil
Service Commission has made a thorough study of federal clinical
laboratory functions has resulted in the establishment "of
two separate classifications: medical technician (nonprofessional)
and medical technologist (professional)."
It is concluded, therefore, that a medical technologist who has a
baccalaureate degree with major study in medical technology
from an accredited college or university in the United States or
such degree from a foreign college or university which is evaluated as its equivalent by the United States Office of Education; or
who has successfully completed at an accredited college or university three years of academic study which meets the requirements
for entering a school of medical technology approved by the
American Medical Association plus a year of clinical training at
such approved school of medical technology, may be regarded as a
member of the professions as that term is used in section
203 (a) (3) of the Immigration and Nationality Act. Matter of
Asuncion, supra, is overruled.
The petitioner here has a baccalaureate in medical technology
from the Centro Escolar University, whose degree in that field
has been appraised by the U.S. Office of Education as the equivalent of that awarded by accredited American universities. The petitioner, therefore, meets the educational requirements for professional classification as a medical technologist, and his petition
was properly approved.
ORDER: The decision and order of the Regional Commissioner
dated March 20, 1970, directing the approval of the visa petition
to classify the status of Augusto E. Panganiban under section
203 (a) (3) of the Immigration and Nationality Act, is hereby affirmed.

583

